Lauative, J.
On the 2d August, 1861, the plaintiffs obtained a judgment against John G-. Burton and Thomas K. Cannon for §500, with interest. On the 23d June, 1862, Henry L. Daigre, the attorney ol' plaintiffs in that suit, acknowledged satisfaction of judgment, as shown by a receipt of the following tenor:
“ Reeoivod from H. E. Williams, clerk, the sum of §510 in Confedérale money, in full of the judgment, principal and interest, rendered in this case.
June 23d, 1862. (Signed) H. L. Daiore, Attorney.”
This suit is now brought on the ground that the attorney had no authority to receive in payment that kind of currency, and set aside said satisfaction of judgment as being illegal, and to correct the erasure of the judicial mortgage, and to reinstate said mortgage on record.
The Court below, after a hearing, gave judgment for defendants, and the plaintiffs appealed.
Wo are of opinion that the District Court erred. The mode of payment in treasury notes of the Confederate States of America, was clearly proven, and the attorney had no right to receive such paper's in payment of his clients’ judgment, without their consent. Dunbar v. Morris, 3 R. 278; Perkins v. Grant, 2 A. 328; Railey & Campbell v. Bagley, lately decided.
*197It is therefore ordered and decreed, that said satisfaction of judgment and cancelment of the judicial mortgage be annulled and avoided, and that said judicial mortgage he reinstated of record» and that the defendants and appellants pay costs in solido, in both courts.